DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 20-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU’004 (RU 2473004) alone.
 	RU’004 discloses, with respect to claim 1, a vacuum insulated tubing, comprising: an inner pipe (1) ; an outer pipe (2) concentrically arranged about the inner pipe such that an annulus (15) is defined between the inner and outer pipes; a vacuum drawn within the annulus (translated description, “Then, through the valve 13, which is built in the hole 14 of the outer pipe 2, a vacuum is created in the annulus 15 by means of a vacuum pump….”); and a hydrocarbon-based coating (inner surface of 1) applied to at least one of an inner surface of the inner pipe or an outer surface of the outer pipe. See also Figs. 1 and 3, and translated first four paragraphs following brief description of drawings.  
	However, the reference fails to explicitly teach “to reduce a rate of hydrogen migration into the annulus” as called for in the claim.  The language “to reduce a rate…” is considered functional language within an apparatus claim. Such language is considered either intended use, desired/predicted result, or capability. The actual limitation following the statement is not considered material to the apparatus claim. Therefore, it would be considered obvious to one of ordinary skill in the art to apply the apparatus of RU’004 to reduce to reduce a rate of hydrogen migration into the annulus as desired by the user. The apparatus of RU’004 is capable of the function, and therefore would be obvious to be able to perform the function as desired by the user. 

With respect to claim 2, RU’004 teaches wherein the hydrocarbon-based coating (enamel, inner surface of 1) is selected from the group consisting of an epoxy, a paint, polyurethane, urethane, acrylic, a resin, a wax, and any combination thereof. See especially first two paragraphs following brief description of drawings. 

With respect to claim 3, RU’004 teaches wherein the hydrocarbon- based coating is further applied to at least one inner wall of the annulus. See description (“After checking the continuity of the enamel coating on the outer surface of the inner pipe, a multilayer screen thermal insulation 11 is wound”, outer surface of inner pipe is inner wall of annulus). 

With respect to claim 4, RU’004 teaches wherein the inner and outer pipes are made of a material selected from the group consisting of carbon steel, mild steel, stainless steel, any alloy thereof, and any combination thereof. See description (“For the manufacture of thermally insulated pipes according to the proposed method, steel pipes of the same length of 10 m, with a diameter of ⌀ 60 mm, and as an outer pipe with a diameter of ⌀ 89 mm were used as the inner pipe”). The Examiner would like to note that the steel materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative steel materials in the system of RU’004, as based on the desired pipes to be used therewith. 

With respect to claim 6, RU’004 teaches further comprising one or more centralizers 12 attached to the outer surface of the outer pipe. 

	With respect to claim 20, RU’004 discloses a well system, comprising: a tubing (Figs. 1-3) extending within a wellbore, wherein at least a portion of the tubing comprises vacuum insulated tubing (VIT) that includes: an inner pipe (1) and an outer pipe (2) concentrically arranged such that an annulus (15) is defined between the inner and outer pipes; a vacuum drawn within the annulus (translated description, “Then, through the valve 13, which is built in the hole 14 of the outer pipe 2, a vacuum is created in the annulus 15 by means of a vacuum pump….”); and a hydrocarbon-based coating (inner surface of 1) applied to at least one of an inner surface of the inner pipe and an outer surface of the outer pipe. See Figs. 1-3, and first and last paragraphs of the description (“The invention relates to the field of oil and gas industry, in particular to the operation of the well, in particular to the production of viscous oils and bitumen by the thermal method by supplying coolant to the bottom of the well through a column of thermally insulated pipes, and in other industries for thermal insulation of pipelines for transporting coolants” and “The thermally insulated pipe manufactured by the proposed method can significantly reduce heat loss during transportation of the coolant, has high reliability and durability, which allows it to be used with high efficiency in both injection and production wells in the production of high-viscosity oils and bitumen, as well as oils containing paraffin”). 

With respect to claim 21, RU’004 teaches wherein the tubing is used in a thermal hydrocarbon recovery technique selected from the group consisting of steam assisted gravity drainage, expanding solvent steam assisted gravity drainage, steam flooding, steam drive, cyclic steam stimulation, liquid addition to steam for enhancing recovery with cyclic steam stimulation, heated light hydrocarbon injection, vapor extraction, heated vapor extraction, cyclic solvent processing, thermal-solvent injection, geothermal, and any combination thereof. See Figs. 1-3, and first and last paragraphs of the description (“The invention relates to the field of oil and gas industry, in particular to the operation of the well, in particular to the production of viscous oils and bitumen by the thermal method by supplying coolant to the bottom of the well through a column of thermally insulated pipes, and in other industries for thermal insulation of pipelines for transporting coolants” and “The thermally insulated pipe manufactured by the proposed method can significantly reduce heat loss during transportation of the coolant, has high reliability and durability, which allows it to be used with high efficiency in both injection and production wells in the production of high-viscosity oils and bitumen, as well as oils containing paraffin”). 

With respect to claim 22, RU’004 teaches wherein the hydrocarbon-based coating is further applied to at least one inner wall of the annulus. See description (“After checking the continuity of the enamel coating on the outer surface of the inner pipe, a multilayer screen thermal insulation 11 is wound”, outer surface of inner pipe is inner wall of annulus). 

With respect to claim 23, RU’004 teaches wherein the inner and outer pipes are made of a material selected from the group consisting of carbon steel, mild steel, stainless steel, any alloy thereof, and any combination thereof. See description (“For the manufacture of thermally insulated pipes according to the proposed method, steel pipes of the same length of 10 m, with a diameter of ⌀ 60 mm, and as an outer pipe with a diameter of ⌀ 89 mm were used as the inner pipe”). The Examiner would like to note that the steel materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative steel materials in the system of RU’004, as based on the desired pipes to be used therewith. 

With respect to claim 25, RU’004 teaches wherein the hydrocarbon-based coating  (enamel, inner surface of 1) is selected from the group consisting of an epoxy, a paint, polyurethane, urethane, acrylic, a resin, a wax, and any combination thereof. See especially first two paragraphs following brief description of drawings.

Claims 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU’004 in view of Ohrn et al. (US 6116290).
With respect to claims 5 and 24, RU’004 teaches steel pipe, but fails to explicitly teach wherein the inner and outer pipes are made of carbon steel.
Ohrn et al. teaches a system having carbon steel pipes with anti-corrosive lining in order to protect the carbon steel pipes from corrosion due to harmful well fluids. The carbon steel pipes are a type of pipe use to transport well fluids. See col. 1, lines 51-55. 
It would be considered obvious to one of ordinary skill in the art to provide the apparatus of RU’004 with carbon steel pipes in order to provide alternate steel types for transporting well fluids. 

Claim 20-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 2018/0003020) in view of RU’004.
With respect to claim 20, Frederick discloses a well system comprising: a tubing extending within a wellbore, wherein at least a portion of the tubing comprises vacuum insulated tubing ([0060] Figs. 1 and 2, claim 1). However, Frederick fails to teach the details of the VIT. 
 	RU’004 teaches a vacuum insulated tubing as shown above for the purpose of thermal control of transported fluids. It would be considered obvious to one of ordinary skill in the art to provide the system of Frederick with a VIT in view of RU’004 in order to perform a downhole well process. 

With respect to claim 21, Frederick teaches wherein the tubing is used in a thermal hydrocarbon recovery technique selected from the group consisting of steam assisted gravity drainage, expanding solvent steam assisted gravity drainage, steam flooding, steam drive, cyclic steam stimulation, liquid addition to steam for enhancing recovery with cyclic steam stimulation, heated light hydrocarbon injection, vapor extraction, heated vapor extraction, cyclic solvent processing, thermal-solvent injection, geothermal, and any combination thereof (claim 1). 

With respect to claim 22, RU’004 teaches wherein the hydrocarbon-based coating is further applied to at least one inner wall of the annulus. See description (“After checking the continuity of the enamel coating on the outer surface of the inner pipe, a multilayer screen thermal insulation 11 is wound”, outer surface of inner pipe is inner wall of annulus). 

With respect to claim 23, RU’004 teaches wherein the inner and outer pipes are made of a material selected from the group consisting of carbon steel, mild steel, stainless steel, any alloy thereof, and any combination thereof. See description (“For the manufacture of thermally insulated pipes according to the proposed method, steel pipes of the same length of 10 m, with a diameter of ⌀ 60 mm, and as an outer pipe with a diameter of ⌀ 89 mm were used as the inner pipe”). The Examiner would like to note that the steel materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative steel materials in the system of RU’004, as based on the desired pipes to be used therewith. 

With respect to claim 25, RU’004 teaches wherein the hydrocarbon-based coating  (enamel, inner surface of 1) is selected from the group consisting of an epoxy, a paint, polyurethane, urethane, acrylic, a resin, a wax, and any combination thereof. See especially first two paragraphs following brief description of drawings.

With respect to claim 26, the combination of Frederick in view of RU’004 teaches wherein the wellbore is an injector wellbore and the tubing is an injector tubing used in a steam assisted gravity drainage application, the well system further comprising: a production wellbore extending from the surface location and having a portion extending parallel to and vertically offset from a corresponding portion of the injection wellbore; a production tubing extending within the production wellbore, wherein at least a portion of the production tubing comprises VIT comprising: a production inner pipe and a production outer pipe concentrically arranged such that an annulus is defined between the production inner and outer pipes; a vacuum drawn within the annulus defined between the production inner and outer pipes; and the hydrocarbon-based coating applied to at least one of a surface of the production inner pipe or a surface of the production outer pipe. See Frederick ([0060] Figs. 1 and 2, claim 1. See RU’004 for details of the VIT in translated description, and Figs. 1-3.

With respect to claim 27, RU’004 teaches further comprising one or more centralizers 12 attached to the outer surface of the outer pipe. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/18/2022